Filed 11/12/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 205







In the Matter of Kyle James Aune



Mark R. Boening, 

Assistant State’s Attorney, 		Petitioner and Appellee



v.



Kyle James Aune, 		Respondent and Appellant







No. 20140042







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Douglas R. Herman, Judge.



AFFIRMED.



Per Curiam.



Mark R. Boening (argued), Assistant State’s Attorney and Jacob Lundborg (on brief), under the Rule on Limited Practice of Law by Law Students, P.O. Box 2806, Fargo, N.D. 58108-2806, for petitioner and appellee.



James D. Sandsmark, 921 2nd Avenue South, Fargo, N.D. 58103, for respondent and appellant.

Matter of Aune

No. 20140042



Per Curiam.

[¶1]	Kyle Aune appealed from an order civilly committing him as a sexually dangerous offender.  Aune contends that the State failed to prove by clear and convincing evidence  that he has a congenital or acquired condition that is manifested by a sexual disorder, a personality disorder, or other mental disorder or dysfunction that makes him likely to engage in further acts of sexually predatory conduct which constitute a danger to the physical or mental health or safety of others.  Aune also argues that his due process  rights were violated when he was committed as a sexually dangerous individual based solely upon conduct occurring while he was a juvenile.  Aune did not raise the due process issue in the district court, and has raised it for the first time on appeal.

[¶2]	We summarily affirm the order under N.D.R.App.P. 35.1(a)(2) and (7).  
See
 
In re R.A.S.
, 2008 ND 185, ¶ 12, 756 N.W.2d 771 (when a party fails to raise an issue before the district court, even a constitutional issue, the issue will not be addressed on appeal).

[¶3]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers